Exhibit 10.1
September 2, 2008
Urdang/IPA Montvale, LLC
c/o Ivy Realty Services, LLC
One Paragon Drive
Suite 125
Montvale, New Jersey 07645

Attention: Mr. Anthony P. DiTommaso, Jr.,
President

Dear Mr. DiTommaso:
     Reference is made to that certain Lease dated April 23, 2007, between
Urdang/IPA Montvale, LLC, as lessor (“Lessor”), and Barr Laboratories, Inc., as
lessee (“Lessee”), for certain premises located at 225 Summit Avenue, Montvale,
New Jersey, as amended by Letter Agreement dated May 10, 2007 and Letter
Agreement dated May 15, 2008 (collectively, “Lease”). Any capitalized terms not
defined in this letter agreement (“Letter Agreement”) shall have the meanings as
set forth in the Lease.
     WHEREAS, pursuant to the Lease, the parties contemplated that Lessor would
add approximately 40,000 to 60,000 square feet of additional gross leasable area
to the Building, which addition would become part of the Premises, subject to
the terms and conditions of the Lease; and
     WHEREAS, Lessor has undertaken certain activities in furtherance of the
Expansion Space Obligation (as defined below), including, but not limited to,
procuring certain of the necessary permits and approvals, as set forth on
Schedule A attached hereto and made a part hereof (collectively, “Existing
Expansion Space Approvals”), and developing plans and specifications for the
construction of an addition to the Building consisting of 60,000 square feet of
gross leasable area (“Expansion Space”), as set forth on Schedule B attached
hereto and made a part hereof (collectively, “Plans”); and
     WHEREAS, Lessor has agreed to use commercially reasonable efforts to
maintain, renew and seek extensions of the Existing Expansion Space Approvals,
at its sole cost and expense, during the Term of the Lease, unless Lessee has
elected to withdraw the Option Notice (as hereinafter defined); and
     WHEREAS, the parties desire to amend the Lease to extinguish Lessor’s
obligation to construct the Expansion Space (“Expansion Space Obligation”) and
convert

 



--------------------------------------------------------------------------------



 



Mr. Anthony P. DiTommaso, Jr.
Page 2
same to an option, exercisable solely by Lessee, for the construction of the
expansion space and the leasing of the Expansion Space by Lessee from Lessor
(“Expansion Space Option”).
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the undersigned hereby
agrees as follows:
     1. Expansion Space Option.

  (a)   Exercise of Option. Lessee shall have the right, at its sole option, to
construct and lease the Expansion Space; it being understood and agreed that
Lessor shall not be obligated to construct the Expansion Space. If Lessee
desires to lease the Expansion Space, Lessee shall deliver a notice to Lessor of
its intent to exercise the Expansion Space Option (“Option Notice”). In the
event that Lessee gives the Option Notice, then Lessor shall meet with Lessee to
discuss the possibility of Lessor performing the construction of the Expansion
Space, pursuant to mutually acceptable terms and conditions; it being understood
and agreed that such meeting shall in no way obligate Lessor to construct the
Expansion Space. In the event Lessor and Lessee are unable to agree upon
mutually acceptable terms under which Lessor shall construct the Expansion
Space, then, Lessee may, but shall not be obligated to, construct the Expansion
Space, at Lessee’s sole cost and expense, in which case, the rights to the
Existing Expansion Space Approvals and the Plans shall be promptly transferred
or assigned and delivered by Lessor to Lessee, for the remainder of the Term, if
and to the extent permitted by applicable law, and without cost or expense to
Lessee, after request by Lessee therefor. Notwithstanding the foregoing,
however, Lessor shall use commercially reasonable efforts to maintain, renew and
seek extensions of the Existing Expansion Space Approvals, at its sole cost and
expense (regardless of whether Lessor or Lessee constructs the Expansion Space).
Except for Lessor’s obligations to transfer or assign and deliver the Existing
Expansion Space Approvals (and to incur costs and expenses to maintain, renew
and seek extensions thereof) and the Plans, any and all costs associated with
the construction of the Expansion Space, including, without limitation, the
posting of any bonds and escrows and the payment of any Mt. Laurel or COAH fees,
shall be borne by the party who is responsible for the construction of the
Expansion Space. If Lessee does not give the Option Notice, the Expansion Space
shall not be

 



--------------------------------------------------------------------------------



 



Mr. Anthony P. DiTommaso, Jr.
Page 3

      constructed for Lessee’s benefit; provided, however, Lessor shall retain
the right to construct the Expansion Space, at its sole cost and expense, and
thereafter lease the Expansion Space to any third party (other than Lessee or an
Affiliate of Lessee), only if Lessee consents to same, which consent shall be in
Lessee’s sole and absolute discretion.     (b)   Amendment to Article 52 of the
Lease. Article 52 of the Lease shall be deleted in its entirety and replaced
with the following:

“52. EXPANSION SPACE:
It is understood that Lessor has procured certain of the permits and approvals
which are necessary to construct the Expansion Space (as such term is defined in
that certain Letter Agreement dated September 2, 2008 (the “Letter Agreement”)
and add same to the Building, as set forth on Schedule A attached to the Letter
Agreement (collectively, “Existing Expansion Space Approvals”). Upon Lessee’s
request, Lessor shall provide Lessee with copies of all applications, permits
and/or approvals delivered to or received from any governmental and/or
quasi-governmental entities in connection therewith. Upon delivery by Lessee of
the Option Notice (as such term is defined in the Letter Agreement), Lessor or
Lessee, as the case may be, shall obtain all remaining approvals pertaining to
the Expansion Space (“Remaining Expansion Space Approvals”; Remaining Expansion
Space Approvals and Existing Expansion Space Approvals, collectively, “Expansion
Space Approvals”). Lessor agrees that it shall not materially alter or modify
the Plans (as such term is defined in the Letter Agreement) without Lessee’s
prior consent, which consent shall not be unreasonably withheld, conditioned or
delayed; however, Lessor shall have the right to make any non-material
alterations or modifications without Lessee’s prior consent thereto, but
however, upon notice to Lessee. If Lessor agrees to construct the Expansion
Space, Lessor and Lessee shall negotiate the new terms and conditions of this
Lease which shall be mutually acceptable to both parties for the remainder of
the Term (“Revised Lease Terms”). If Lessor and Lessee are unable to agree upon
mutually acceptable terms and conditions as aforesaid, Lessee shall be
responsible for all costs and expenses to construct the Expansion Space,
including any and all costs associated with the construction of the Expansion
Space from and after the date upon which the Lessee gives the Option Notice,
upon the terms and conditions contained herein (“Lessee Revised Lease Terms”).
Upon the substantial completion of the Expansion Space and the issuance of a
final certificate of occupancy with respect thereto (“Expansion Space
Commencement Date”), the Expansion Space shall be deemed a part of the Premises
and shall become the property of Lessor (and remain the property of

 



--------------------------------------------------------------------------------



 



Mr. Anthony P. DiTommaso, Jr.
Page 4
Lessor at the expiration of the Term), upon all of the terms, covenants,
conditions, provisions and agreements contained in this Lease, except as
otherwise expressly modified herein. In the event all necessary Expansion Space
Approvals are not obtained within one hundred eighty (180) days after Lessor’s
receipt of the Option Notice, then, Lessee shall have the right to withdraw the
Option Notice after the expiration of the aforesaid one hundred eighty (180) day
period, in which event this Article 52 shall be deemed null and void, and of no
further force and effect. Supplementing the foregoing, but not in limitation
thereof, Lessee shall have the right to withdraw its Option Notice, upon written
notice to Lessor, at any time prior to the commencement of construction of the
Expansion Space for any reason or no reason whatsoever, notwithstanding that
Lessee gave the Option Notice, in which event this Article 52 shall be deemed
null and void, and of no further force and effect. If Lessee shall withdraw its
Option Notice pursuant to the foregoing sentence, Lessee shall be obligated to
reimburse Lessor for any and all actual out-of-pocket costs and expenses
(including reasonable attorneys’ fees and costs) incurred solely in connection
with Lessor’s reliance on the Option Notice. Once Lessee or its representatives
or contractors have commenced construction of the Expansion Space, Lessee shall
complete the construction of the Expansion Space and such failure to do so shall
constitute a default under this Lease. Lessee agrees that it shall not
materially alter or modify the Plans without Lessor’s prior consent, which
consent shall not be unreasonably withheld, conditioned or delayed; however,
Lessee shall have the right to make any non-material alterations or
modifications thereto without Lessor’s prior consent, but, however, upon notice
to Lessor, and if Lessee so alters or modifies such Plans, the party who is
responsible for the construction of the Expansion Space shall thereafter obtain
any necessary Expansion Space Approvals and/or modifications to the Existing
Expansion Space Approvals required as a direct result of such alterations or
modifications of the Plans. If Lessee is responsible for the construction of the
Expansion Space, Lessor agrees, at Lessee’s sole cost and expense, to assist
Lessee in the procurement of any Expansion Space Approvals or modifications
thereof, and to execute any documents which are required by any governmental or
quasi-governmental agency, authority, board, body, commission, department or
official in connection therewith.
In the event the Expansion Space Approvals are obtained within the aforesaid one
hundred eighty (180) day period and the Expansion Space is constructed by Lessor
or Lessee, as the case may be, then, Lessee shall lease the Premises from Lessor
pursuant to either the Revised Lease Terms or the Lessee Revised Lease Terms,
respectively, as the case may be.
The Expansion Space shall: (a) be aesthetically consistent with the
architectural design of the Building; (b) be constructed with the same basic
materials; (c) be of

 



--------------------------------------------------------------------------------



 



Mr. Anthony P. DiTommaso, Jr.
Page 5
the same basic level of quality and be consistent with those of the Building;
and (d) include one (1) elevator and access points from each floor.
Upon construction of the Expansion Space by either Lessor or Lessee, the parties
agree that Lessor shall perform all of the obligations set forth in the Lease to
be performed by Lessor with respect to the Premises, including, but not limited
to, the performance of all work in connection with the operation, maintenance,
replacement and repair of the Expansion Space, but excluding: (i) any
obligations under the Workletter (as defined hereafter); and (ii) Lessor’s Work
unless otherwise agreed to. Notwithstanding anything contained to the contrary
herein or in the Lease, if Lessee constructs the Expansion Space, Lessee shall
pay (or reimburse) Lessor for any and all actual out-of-pocket costs and
expenses incurred by Lessor therefor, including, but not limited to, items which
constitute additional rent, Operating Costs and Real Estate Taxes (whether such
maintenance, replacement or repair is capital or latent in nature) during the
Term. Lessee shall not, however, be responsible for the payment of any Fixed
Basic Rent in connection with the Expansion Space.
Section B, Paragraph 6 of the Workletter attached as Exhibit C to the Lease (the
“Workletter”) regarding Lessor’s Construction Allowance shall not apply to the
Expansion Space.”
2. Construction of Expansion Space by Lessee.

  (a)   The Expansion Space shall be constructed and the work (the “Work”)
performed and completed in connection therewith shall be in accordance with the
Plans, as the same may be revised by Lessor or Lessee as provided herein.

  (b)   All Work shall be performed in a good and workmanlike manner, shall be
performed in accordance with all applicable laws, ordinances, directions, rules
and regulations of governmental authorities having jurisdiction and shall be
diligently pursued to completion, but in any event prior to the Expiration Date.
Lessee shall use its commercially reasonable efforts to prevent any damage to,
disharmony or unreasonable interference with the Building and the proper
functioning of the Building shall not be materially adversely affected during
the performance of the Work. Lessee shall promptly restore or repair any damage
caused to the Building, the Premises or the Office Building Area by the Work,
and Lessee agrees to indemnify, defend and hold Lessor harmless from any and all
loss, injury, damage (excluding, however, consequential

 



--------------------------------------------------------------------------------



 



Mr. Anthony P. DiTommaso, Jr.
Page 6

      damages), claim, lien, cost or expense, including reasonable attorneys’
fees and disbursements, arising out of a breach of the foregoing by Lessee in
connection with the Work or otherwise from any personal injury or damage to the
Building arising from or in connection with the Work.     (c)   Lessor shall be
permitted to inspect the Work to examine the progress and quality of the Work
and to ensure compliance and consistency with the Plans, as same may be modified
by Lessee. Lessor shall give Lessee forty-eight (48) hours’ prior written notice
before any such inspection of the Expansion Space.     (d)   All Work shall be
performed by licensed and insured labor having the proper jurisdictional
qualifications and any contractor shall diligently perform the Work or
coordinate the performance of the Work in order to minimize delays in completion
of the Work. Moreover, Lessor shall have the option, at its sole cost and
expense, to require Lessee’s contractor to furnish: (i) a performance bond and a
labor and material payment bond covering faithful performance of its contract
and the payment of all obligations arising in connection therewith, free of
liens upon the Premises, which bonds shall name as obligees both Lessor and any
lender required by Lessor, jointly and severally, and shall be written by surety
companies qualified to do business in New Jersey and shall be in such form and
with such sureties as the obligees may approve; and (ii) a financial bond to
insure the completion of the Expansion Space. All construction, roof and
equipment warranties relating to those portions of the Building which Lessor is
required to maintain during the Term shall be assigned to Lessor following
completion of the Work.     (e)   Prior to the commencement of any Work by
Lessee or its representatives or contractors, Lessee shall furnish to Lessor
certificates evidencing the existence of appropriate insurance as further
described in Section B, Paragraph 8 of the Workletter.     (f)   Lessee or its
representatives or contractors shall not create or permit to be created any
lien, encumbrance or charge upon the Premises or the Building or any part
thereof or the income therefrom, or any assets of Lessor, and Lessee in no event
shall suffer any other matter or thing whereby the estate, rights and interest
of Lessor in the Premises or the Building or any part thereof, or any assets of
Lessor, might be impaired. If any mechanic’s, laborer’s or materialman’s

 



--------------------------------------------------------------------------------



 



Mr. Anthony P. DiTommaso, Jr.
Page 7

      lien at any time shall be filed against the Building, the Premises or any
part thereof (other than arising from the acts or omissions of Lessor, its
employees, agents or contractors) for any Work performed or alleged to have been
performed for Lessee or any person or entity acting through Lessee, Lessee,
within thirty (30) days after notice to Lessee of the filing thereof, shall
cause the same to be discharged of record by payment, deposit, bond, order of a
court of competent jurisdiction or otherwise. If Lessee shall fail to cause such
lien to be discharged within the aforesaid period, in addition to any other
right or remedy, Lessor may, but shall not be obligated to, discharge the same
either by paying the amount claimed to be due or by procuring the discharge of
such lien by deposit or by bonding proceedings. Any amount so paid by Lessor,
with all actual out-of-pocket costs and expenses incurred and actually paid by
Lessor in connection therewith, shall be paid by Lessee to Lessor within ten
(10) days after demand, together with reasonable supporting documentation
therefor. Lessor shall not be liable for any Work performed or to be performed
by or for Lessee or for any materials furnished or to be furnished at the
Premises for any of the foregoing, and no mechanic’s or other lien for such Work
or materials shall attach to or affect the estate or interest of Lessor in and
to the Premises or the Building or any asset of Lessor.

3. Consideration for Conversion of Obligation.
In consideration for the parties’ agreement to convert the Expansion Space
Obligation to the Expansion Space Option, Lessee shall pay or provide Lessor
with the following items, which Lessor shall accept as full and fair
consideration thereof:

  (a)   a one-time non-refundable payment of Five Hundred Thousand Dollars
($500,000.00) payable within fifteen (15) days of the mutual execution and
delivery of this Letter Agreement;     (b)   an increase in the Fixed Basic Rent
payable by Lessee to Lessor under the Lease, subject to and in accordance with
Section 3 below; and     (c)   a Guaranty of Lease executed by Barr
Pharmaceuticals, Inc., as guarantor (“Guarantor”), in the form attached hereto
and made a part hereof as Exhibit A.

 



--------------------------------------------------------------------------------



 



Mr. Anthony P. DiTommaso, Jr.
Page 8
4. Expiration Date.
The Term of the Lease shall be extended by two (2) years. Accordingly,
Paragraph 9 of the Preamble to the Lease shall be deleted and replaced in its
entirety with the following:
“9. EXPIRATION DATE shall be September 30, 2020.”
5. Fixed Basic Rent Increase.
Commencing upon the first day of the calendar month following the date of
execution of this Letter Agreement (“Increase Effective Date”), the rental rate
per rentable square foot of Fixed Basic Rent shall be increased by One and
50/100 Dollars ($1.50) per rentable square foot. Accordingly, Paragraph 10 of
the Preamble to the Lease shall be deleted and replaced in its entirety with the
following:
“10. FIXED BASIC RENT shall be payable as follows:

                  Period   Yearly Rate   Monthly Installment
Increase Effective Date* — 10/31/2013
  $ 4,061,250.00     $ 338,437.50  
11/1/2013 — Expiration Date
  $ 4,488,750.00     $ 374,062.50  

 

*   “Increase Effective Date” shall have the meaning set forth in the Letter
Agreement dated September 2, 2008.”

6. No Other Changes to Lease.
Notwithstanding anything to the contrary contained herein, all terms and
conditions of the Lease not expressly modified by this Letter Agreement remain
unchanged, and continue in full force and effect.
7. Authority and Consents.
Lessor represents and warrants to Lessee that: (a) Lessor has obtained any and
all required consents and approvals in order to enter into this Letter
Agreement; (b) the execution, performance and delivery by Lessor of this Letter
Agreement does not violate any provisions of its operating agreement, or any
indenture, document, agreement or other instrument which may be heretofore
binding upon Lessor, and has been fully and validly authorized and approved by
any required membership

 



--------------------------------------------------------------------------------



 



Mr. Anthony P. DiTommaso, Jr.
Page 9
action of Lessor; (c) the obligations of Lessor under this Letter Agreement are
legal, valid, binding and enforceable against Lessor in accordance with its
terms; (d) the person executing this Letter Agreement on behalf of Lessor has
the authority to so execute, perform and deliver same; and (e) there is
currently no mortgage on the Building.
Lessee represents and warrants to Lessor that: (a) Lessee has obtained any and
all required consents and approvals in order to enter into this Letter
Agreement; (b) the execution, performance and delivery by Lessee of this Letter
Agreement does not violate any provisions of its by-laws, or any indenture,
document, agreement or other instrument which may be heretofore binding upon
Lessee, and has been fully and validly authorized and approved by any required
corporate action of Lessee; (c) the obligations of Lessee under this Letter
Agreement are legal, valid, binding and enforceable against Lessee in accordance
with its terms; and (d) the person executing this Letter Agreement on behalf of
Lessee has the authority to so execute, perform and deliver same.
[signatures appear on following page]

 



--------------------------------------------------------------------------------



 



Mr. Anthony P. DiTommaso, Jr.
Page 10
Please acknowledge your agreement with the foregoing by executing this Letter
Agreement where indicated below.

            Sincerely,

BARR LABORATORIES, INC.
      By:   /S/ William T. McKee         Name:   William T. McKee       
Title:   Executive Vice President and Chief Financial Officer   

          ACKNOWLEDGED AND AGREED:

URDANG/IPA MONTVALE, LLC
      By:   /S/ Anthony P. DiTommaso, Jr.         Name:   Anthony P. DiTommaso,
Jr.        Title:   Manager     

cc:   Frederick J. Killion, Esq., Executive Vice President & General Counsel
Andrew W. Bank, Esq., Morrison Cohen, LLP       Jan Alan Lewis, Esq., Cole,
Schotz, Meisel, Forman & Leonard, P.A.

 



--------------------------------------------------------------------------------



 



SCHEDULE A
EXPANSION SPACE APPROVALS

 



--------------------------------------------------------------------------------



 



SCHEDULE B
PLANS AND SPECIFICATIONS

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTY OF LEASE
     THIS GUARANTY OF LEASE is made as of the 2nd day of September, 2008
(“Guaranty”), by BARR PHARMACEUTICALS, INC., a Delaware corporation, with
offices at 225 Summit Avenue, Montvale, New Jersey 07645 (“Guarantor”).
     URDANG/IPA MONTVALE, LLC, a Delaware limited liability company
(“Landlord”), and BARR LABORATORIES, INC., a Delaware corporation (“Tenant”),
entered into a certain Lease dated April 23, 2007, as amended by Letter
Agreement dated May 10, 2007, Letter Agreement dated May 15, 2008 and Letter
Agreement dated as of the date hereof (collectively, “Lease”), relating to
premises containing 142,500 square feet of gross leasable area (“Premises”) in
the building located at 225 Summit Avenue, Montvale, New Jersey (“Building”),
which premises are more particularly described in the Lease.
     Guarantor has agreed to guarantee the performance of all of the terms,
conditions, covenants, obligations, liabilities and agreements contained in the
Lease which are required to be fulfilled or performed by Tenant, subject to the
terms and provisions hereof.
     1. (a) Guarantor unconditionally guarantees to Landlord and the successors
and assigns of Landlord the full and punctual performance and observance by
Tenant of all the terms, covenants and conditions contained in the Lease on
Tenant’s part to be kept, performed or observed.
          (b) If at any time default shall be made by Tenant in the performance
or observance of any of the terms, covenants or conditions contained in the
Lease on Tenant’s part to be kept, performed or observed, Guarantor will keep,
perform and observe the same, as the case may be, in place and stead of Tenant.
     2. Any act of Landlord, or the successors or assigns of Landlord,
consisting of a waiver of any of the terms or conditions of the Lease, or the
giving of any consent to any manner or thing relating to the Lease, or the
granting of any indulgences or extensions of time to Tenant, may be done without
notice to Guarantor and without releasing the obligations of Guarantor
hereunder. Landlord agrees to give to Guarantor notice of any Tenant default
under the Lease at the address of Guarantor set forth above (or any subsequent
address of which Guarantor gives Landlord written notice) in the same manner as
notice to Tenant as provided under the Lease and shall afford Guarantor the
period of time to cure

 



--------------------------------------------------------------------------------



 



such default as provided Tenant under the Lease with respect to such default.
Failure to give any such notice by Landlord hereunder shall not discharge
Guarantor of any obligation or liability under this Guaranty, except that
Landlord must give such notice and opportunity to cure to Guarantor prior to
enforcement of any rights, remedies, liabilities or obligations under this
Guaranty.
     3. The obligations of Guarantor hereunder shall not be released by
Landlord’s receipt, application or release of security given for the performance
and observance of all of the covenants and conditions contained in the Lease on
Tenant’s part to be performed or observed, nor by any modification of the Lease,
but in case of any such modification, the liability of Guarantor shall be deemed
modified in accordance with the terms of any such modification of the Lease;
provided, however, in the event the Lease is assigned by Tenant to an
unaffiliated third party pursuant to the provisions of Article 8 of the Lease
and such unaffiliated third party expands, renews, extends, modifies or amends
the Lease, Guarantor shall not be bound, nor shall Guarantor’s liability
hereunder be expanded or increased, by any such expansion, renewal, extension,
modification or amendment of the Lease, unless Guarantor shall have consented in
writing to same.
     4. The liability of Guarantor hereunder shall in no way be affected by:
(a) the release or discharge of Tenant in any creditors’, receivership,
bankruptcy or other proceedings; or (b) the impairment, limitation or
modification of the liability of Tenant or the estate of Tenant in bankruptcy,
or of any remedy for the enforcement of Tenant’s liability under the Lease
resulting from the operation of any present or future provision of the National
Bankruptcy Act or other statute or from the decision in any court; or (c) the
rejection or disaffirmance of the Lease in any such proceedings; or (d) the
assignment or transfer of the Lease by Tenant or the sublease of all or any part
of the premises described therein; provided, however, in the event the Lease is
assigned by Tenant to an unaffiliated third party pursuant to the provisions of
Article 8 of the Lease and such unaffiliated third party expands, renews,
extends, modifies or amends the Lease, Guarantor shall not be bound, nor shall
Guarantor’s liability hereunder be expanded or increased, by any such expansion,
renewal, extension, modification or amendment of the Lease, unless Guarantor
shall have consented in writing to same; or (e) any disability of Tenant; or
(f) any change in the ownership or control of Lessee or Guarantor during the
Term. Guarantor further agrees that this Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any amount pursuant to the Lease is rescinded or must otherwise be
restored by Landlord as a result of the bankruptcy or reorganization of Tenant.

 



--------------------------------------------------------------------------------



 



     5. The liability of Guarantor under this Guaranty shall be continuing and
shall remain in full force and effect as long as Tenant is or may be obligated
to Landlord on account of any obligation covered by this Guaranty. The
obligations of Guarantor to Landlord hereunder are independent of Tenant’s
obligations and a separate action or actions may be brought and prosecuted by
Landlord against Guarantor, whether or not such action or actions are also
brought against Tenant. This Guaranty constitutes a guarantee of payment when
due and not of collection. Guarantor waives and agrees not to assert or
otherwise take advantage of any right which it may have: (a) to require Landlord
to proceed against Tenant or any other person, firm or corporation, or to
proceed against or exhaust any security held by it at any time or to pursue any
other remedy; or (b) any defense which it may have by reason of incapacity, lack
of authority or other approvals relating either to Tenant or Guarantor, or based
upon an election of remedies by Landlord.
     6. This Guaranty shall be construed and performed in accordance with the
laws of the State of New Jersey. Guarantor hereby irrevocably submits to the
jurisdiction of the courts of the State of New Jersey in any action or
proceeding brought to enforce or otherwise arising out of, or relating to, this
Guaranty, and waives to the fullest extent permitted by law any objection which
it may have now or hereafter to such venue or any claim that such forum is an
inconvenient forum.
     7. This Guaranty shall apply to the Lease, any extension or renewal thereof
pursuant to the exercise by Tenant of any option to extend contained in the
Lease or otherwise consented to by Guarantor, and to any holdover term following
the term granted by the Lease or any extension or renewal thereof.
     8. This instrument may not be changed, modified, discharged or terminated
orally or in any manner other than by an agreement in writing signed by
Guarantor and Landlord. If there is more than one Guarantor, the obligations of
the undersigned shall be joint and several. Guarantor’s obligations under this
Guaranty shall be binding on the successors and assigns of Guarantor by
operation of law or otherwise (including any receiver or bankruptcy trustee).
Guarantor shall not be released by any assignment or delegation by it of its
obligations hereunder, unless consented to by Landlord, in Landlord’s sole
discretion.
     DATED as of the day and year first above written.
[signature appears on following page]

 



--------------------------------------------------------------------------------



 



            GUARANTOR:

BARR PHARMACEUTICALS, INC.
      By:   /S/ William T. McKee         Name:   William T. McKee       
Title:   Executive Vice President and Chief Financial Officer     

 